DETAILED ACTION
Claims 1-20 have been examined. Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 objected to because of the following informalities:
Claim 15, line 10, “by device” should be changed to “by the network device”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8, 10-12, and 14-18 of U.S. Patent No. 10,764,938. Although the claims at issue are not identical, they are not patentably distinct from each other because:

16/947,411
10,764,938
1. A network device, comprising: one or more processors configured to: receive an attach request from a first device of a network, the attach request indicating that a user device is attempting a connection associated with a non-access stratum (NAS); generate, based on the attach request, a create session request that includes an indication that the connection for the user device is associated with the NAS, wherein the indication includes an attribute value pair that indicates the connection for the user device is intended for the NAS and a particular interface; provide, to a second device of the network, the create session request that includes the indication; receive, from the second device and as a response to the create session request, a create session response that includes rules for handling the connection for the user device; and provide, to the user device and based on the create session response, an attach accept, that includes the rules, to permit the user device to connect with the network and to utilize the rules.
1. A network device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, to: receive an attach request from a base station of a network, the attach request indicating that a user device is attempting a connection with the network for data transfer over a non-access stratum (NAS) and a particular interface, the particular interface including an S11-U interface, and the user device including an Internet of Things (IoT) device; provide an evolved packet system (EPS) session management (ESM) information request to the user device based on the attach request; receive ESM information from the user device based the ESM information request; generate, based on the ESM information, a create session request that includes an indication that the connection for the user device is intended for the NAS and the particular interface; provide, to a serving gateway (SGW) of the network, the create session request that includes the indication; receive, from the SGW and as a response to the create session request, a create session response that includes rules for handling the connection for the user device that is intended for the NAS and the particular interface, the rules having been generated by a policy and charging rules function (PCRF) of the network, the PCRF determining the rules for handling the connection over the NAS and via the particular interface based on the indication; and provide, to the user device and based on the create session response, an attach accept, that includes the rules, to permit the user device to connect with the network and to utilize the rules based on the create session response.

5. The network device of claim 1, wherein the indication includes an attribute value pair that indicates the connection for the user device is intended for the NAS and the particular interface, and the rules having been generated by the PCRF based on the attribute value pair.
2. The network device of claim 1, wherein the rules are generated by a third device of the network, and wherein the user device is to connect with the network and to utilize the rules based on the create session response.
1. A network device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, to: receive an attach request from a base station of a network, the attach request indicating that a user device is attempting a connection with the network for data transfer over a non-access stratum (NAS) and a particular interface, the particular interface including an S11-U interface, and the user device including an Internet of Things (IoT) device; provide an evolved packet system (EPS) session management (ESM) information request to the user device based on the attach request; receive ESM information from the user device based the ESM information request; generate, based on the ESM information, a create session request that includes an indication that the connection for the user device is intended for the NAS and the particular interface; provide, to a serving gateway (SGW) of the network, the create session request that includes the indication; receive, from the SGW and as a response to the create session request, a create session response that includes rules for handling the connection for the user device that is intended for the NAS and the particular interface, the rules having been generated by a policy and charging rules function (PCRF) of the network, the PCRF determining the rules for handling the connection over the NAS and via the particular interface based on the indication; and provide, to the user device and based on the create session response, an attach accept, that includes the rules, to permit the user device to connect with the network and to utilize the rules based on the create session response.
3. The network device of claim 1, wherein the one or more processors are further to: provide an evolved packet system (EPS) session management (ESM) information request to the user device based on the attach request; receive ESM information from the user device based on the ESM information request; and generate the create session request based on the ESM information.
1. A network device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, to: receive an attach request from a base station of a network, the attach request indicating that a user device is attempting a connection with the network for data transfer over a non-access stratum (NAS) and a particular interface, the particular interface including an S11-U interface, and the user device including an Internet of Things (IoT) device; provide an evolved packet system (EPS) session management (ESM) information request to the user device based on the attach request; receive ESM information from the user device based the ESM information request; generate, based on the ESM information, a create session request that includes an indication that the connection for the user device is intended for the NAS and the particular interface; provide, to a serving gateway (SGW) of the network, the create session request that includes the indication; receive, from the SGW and as a response to the create session request, a create session response that includes rules for handling the connection for the user device that is intended for the NAS and the particular interface, the rules having been generated by a policy and charging rules function (PCRF) of the network, the PCRF determining the rules for handling the connection over the NAS and via the particular interface based on the indication; and provide, to the user device and based on the create session response, an attach accept, that includes the rules, to permit the user device to connect with the network and to utilize the rules based on the create session response.
4. The network device of claim 1, wherein: the network device is a mobility management entity (MME) of the network, and the user device is an Internet of Things (IoT) device.
1. A network device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, to: receive an attach request from a base station of a network, the attach request indicating that a user device is attempting a connection with the network for data transfer over a non-access stratum (NAS) and a particular interface, the particular interface including an S11-U interface, and the user device including an Internet of Things (IoT) device; provide an evolved packet system (EPS) session management (ESM) information request to the user device based on the attach request; receive ESM information from the user device based the ESM information request; generate, based on the ESM information, a create session request that includes an indication that the connection for the user device is intended for the NAS and the particular interface; provide, to a serving gateway (SGW) of the network, the create session request that includes the indication; receive, from the SGW and as a response to the create session request, a create session response that includes rules for handling the connection for the user device that is intended for the NAS and the particular interface, the rules having been generated by a policy and charging rules function (PCRF) of the network, the PCRF determining the rules for handling the connection over the NAS and via the particular interface based on the indication; and provide, to the user device and based on the create session response, an attach accept, that includes the rules, to permit the user device to connect with the network and to utilize the rules based on the create session response.

4. The network device of claim 1, wherein: the network device includes a mobility management entity (MME) of the network.


5. The network device of claim 1, wherein the rules are generated by a policy and charging rules function (PCRF) of the network based on the attribute value pair.
1. A network device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, to: receive an attach request from a base station of a network, the attach request indicating that a user device is attempting a connection with the network for data transfer over a non-access stratum (NAS) and a particular interface, the particular interface including an S11-U interface, and the user device including an Internet of Things (IoT) device; provide an evolved packet system (EPS) session management (ESM) information request to the user device based on the attach request; receive ESM information from the user device based the ESM information request; generate, based on the ESM information, a create session request that includes an indication that the connection for the user device is intended for the NAS and the particular interface; provide, to a serving gateway (SGW) of the network, the create session request that includes the indication; receive, from the SGW and as a response to the create session request, a create session response that includes rules for handling the connection for the user device that is intended for the NAS and the particular interface, the rules having been generated by a policy and charging rules function (PCRF) of the network, the PCRF determining the rules for handling the connection over the NAS and via the particular interface based on the indication; and provide, to the user device and based on the create session response, an attach accept, that includes the rules, to permit the user device to connect with the network and to utilize the rules based on the create session response.
6. The network device of claim 1, wherein the one or more processors are further to: provide the attach accept to the first device to permit the first device to cause the user device to connect with the network and to utilize the rules.
1. A network device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, to: receive an attach request from a base station of a network, the attach request indicating that a user device is attempting a connection with the network for data transfer over a non-access stratum (NAS) and a particular interface, the particular interface including an S11-U interface, and the user device including an Internet of Things (IoT) device; provide an evolved packet system (EPS) session management (ESM) information request to the user device based on the attach request; receive ESM information from the user device based the ESM information request; generate, based on the ESM information, a create session request that includes an indication that the connection for the user device is intended for the NAS and the particular interface; provide, to a serving gateway (SGW) of the network, the create session request that includes the indication; receive, from the SGW and as a response to the create session request, a create session response that includes rules for handling the connection for the user device that is intended for the NAS and the particular interface, the rules having been generated by a policy and charging rules function (PCRF) of the network, the PCRF determining the rules for handling the connection over the NAS and via the particular interface based on the indication; and provide, to the user device and based on the create session response, an attach accept, that includes the rules, to permit the user device to connect with the network and to utilize the rules based on the create session response.
7. The network device of claim 1, wherein the rules include access point name (APN) control parameters.
6. The network device of claim 1, wherein the rules include access point name (APN) control parameters.
8. A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a network device, cause the one or more processors to: receive an attach request associated with a network, the attach request indicating that a user device is attempting a connection associated with a non-access stratum (NAS) and a particular interface, the particular interface being associated with tunneling of data associated with the NAS from the user device; generate, based on the attach request, a create session request that includes an indication that the connection for the user device is associated with the NAS and the particular interface; provide, to a serving gateway (SGW) of the network, the create session request that includes the indication; receive, from the SGW and as a response to the create session request, a create session response that includes rules for handling the connection for the user device that is associated with the NAS and the particular interface; and provide, to the user device and based on the create session response, an attach accept that includes the rules, to permit the user device is to connect with the network and to utilize the rules.
8. A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a network device, cause the one or more processors to: receive an attach request from a base station of a network, the attach request indicating that a user device is attempting a connection associated with a non-access stratum (NAS) and a particular interface, the particular interface including an S11-U interface, and the user device including an Internet of Things (IoT) device; generate, based on the attach request, a create session request that includes an indication that the connection for the user device is associated with the NAS and the particular interface; provide, to a serving gateway (SGW) of the network, the create session request that includes the indication; receive, from the SGW and as a response to the create session request, a create session response that includes rules for handling the connection for the user device that is associated with the NAS and the particular interface, the rules having been generated by a policy and charging rules function (PCRF) of the network, the PCRF determining the rules for handling the connection over the NAS and via the particular interface based on the indication; and provide, to the user device and based on the create session response, an attach accept that includes the rules, to permit the user device is to connect with the network and to utilize the rules based on the create session response.

12. The non-transitory computer-readable medium of claim 8, wherein the particular interface is for tunneling of data associated with the NAS from the user device.
9. The non-transitory computer-readable medium of claim 8, wherein the particular interface is provided via different interfaces of the network.
8. A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a network device, cause the one or more processors to: receive an attach request from a base station of a network, the attach request indicating that a user device is attempting a connection associated with a non-access stratum (NAS) and a particular interface, the particular interface including an S11-U interface, and the user device including an Internet of Things (IoT) device; generate, based on the attach request, a create session request that includes an indication that the connection for the user device is associated with the NAS and the particular interface; provide, to a serving gateway (SGW) of the network, the create session request that includes the indication; receive, from the SGW and as a response to the create session request, a create session response that includes rules for handling the connection for the user device that is associated with the NAS and the particular interface, the rules having been generated by a policy and charging rules function (PCRF) of the network, the PCRF determining the rules for handling the connection over the NAS and via the particular interface based on the indication; and provide, to the user device and based on the create session response, an attach accept that includes the rules, to permit the user device is to connect with the network and to utilize the rules based on the create session response.
11. The non-transitory computer-readable medium of claim 8, wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: provide the attach accept that includes the rules to a base station to permit the base station to cause the user device to connect with the network and to utilize the rules based on the attach accept.
10. The non-transitory computer-readable medium of claim 8, wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: provide the attach accept that includes the rules to the base station to permit the base station to cause the user device to connect with the network and to utilize the rules based on the attach accept.
12. The non-transitory computer-readable medium of claim 8, wherein the user device is an Internet of Things (IoT) device.
8. A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a network device, cause the one or more processors to: receive an attach request from a base station of a network, the attach request indicating that a user device is attempting a connection associated with a non-access stratum (NAS) and a particular interface, the particular interface including an S11-U interface, and the user device including an Internet of Things (IoT) device; generate, based on the attach request, a create session request that includes an indication that the connection for the user device is associated with the NAS and the particular interface; provide, to a serving gateway (SGW) of the network, the create session request that includes the indication; receive, from the SGW and as a response to the create session request, a create session response that includes rules for handling the connection for the user device that is associated with the NAS and the particular interface, the rules having been generated by a policy and charging rules function (PCRF) of the network, the PCRF determining the rules for handling the connection over the NAS and via the particular interface based on the indication; and provide, to the user device and based on the create session response, an attach accept that includes the rules, to permit the user device is to connect with the network and to utilize the rules based on the create session response.
13. The non-transitory computer-readable medium of claim 8, wherein the indication includes an attribute value pair that indicates the connection for the user device is associated with the NAS and the particular interface.
11. The non-transitory computer-readable medium of claim 8, wherein the indication includes an attribute value pair that indicates the connection for the user device is associated with the NAS and the particular interface.
15. A method, comprising: receiving, by a network device, an attach request from a first device of a network, the attach request indicating that a user device is attempting a connection associated with a non-access stratum (NAS); generating, by the network device and based on the attach request, a create session request that includes an indication that the connection for the user device is associated with the NAS; providing, by the network device and to a second device of the network, the create session request that includes the indication; receiving, by device, from the second device, and as a response to the create session request, a create session response that includes rules for handling the connection for the user device that is associated with the NAS; and providing, by the network device, to the user device, and based on the create session response, an attach accept that includes the rules.
14. A method, comprising: receiving, by a network device, an attach request from a first device of a network, the attach request indicating that a user device is attempting a connection associated with a non-access stratum (NAS), the user device including an Internet of Things (IoT) device; generating, by the network device and based on the attach request, a create session request that includes an indication that the connection for the user device is associated with the NAS; providing, by the network device and to a second device of the network, the create session request that includes the indication; receiving, by the network device, from the second device, and as a response to the create session request, a create session response that includes rules for handling the connection for the user device that is associated with the NAS, the rules having been generated by a policy and charging rules function (PCRF) of the network, the PCRF determining the rules for handling the connection over the NAS and via a particular interface based on the indication, the particular interface including an S11-U interface; and providing, by the network device, to the user device, and based on the create session response, an attach accept that includes the rules.
16. The method of claim 15, wherein the attach request indicates that the user device is attempting the connection associated with the NAS with a particular interface, wherein the particular interface is a tunneling interface.
14. A method, comprising: receiving, by a network device, an attach request from a first device of a network, the attach request indicating that a user device is attempting a connection associated with a non-access stratum (NAS), the user device including an Internet of Things (IoT) device; generating, by the network device and based on the attach request, a create session request that includes an indication that the connection for the user device is associated with the NAS; providing, by the network device and to a second device of the network, the create session request that includes the indication; receiving, by the network device, from the second device, and as a response to the create session request, a create session response that includes rules for handling the connection for the user device that is associated with the NAS, the rules having been generated by a policy and charging rules function (PCRF) of the network, the PCRF determining the rules for handling the connection over the NAS and via a particular interface based on the indication, the particular interface including an S11-U interface; and providing, by the network device, to the user device, and based on the create session response, an attach accept that includes the rules.
17. The method of claim 15, wherein the user device is to connect with the network and to utilize the rules based on the create session response.
15. The method of claim 14, wherein the user device is to connect with the network and to utilize the rules based on the create session response.
18. The method of claim 15, further comprising: providing an evolved packet system (EPS) session management (ESM) information request to the user device based on the attach request; receiving ESM information from the user device based on the ESM information request; and generating the create session request based on the ESM information.
16. The method of claim 14, further comprising: providing an evolved packet system (EPS) session management (ESM) information request to the user device based on the attach request; receiving ESM information from the user device based on the ESM information request; and generating the create session request based on the ESM information.
19. The method of claim 15, further comprising: providing the attach accept that includes the rules to the first device of the network to permit the first device to cause the user device to connect with the network and to utilize the rules based on the attach accept.
17. The method of claim 14, further comprising: providing the attach accept that includes the rules to the first device of the network to permit the first device to cause the user device to connect with the network and to utilize the rules based on the attach accept.
20. The method of claim 15, wherein the indication includes an attribute value pair that indicates the connection for the user device is associated with the NAS.
18. The method of claim 14, wherein the indication includes an attribute value pair that indicates the connection for the user device is associated with the NAS.


As can be seen from the chart above claims 1-13 and 15-20 of Application 16/947,411 are anticipated by claims 1, 4-6, 8, 10-12, and 14-18 of U.S. Patent No. 10,764,938 as the claims of U.S. Patent No. 10,764,938 are narrower than those of Application 16/947,411 and include the subject matter of Application 16/947,411.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-11, 13, 15-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0176928 A1 to Wang et al. (hereinafter “Wang”).

As per claim 1, Wang discloses a network device (Figs. 3 and 4, of Wang), comprising: one or more processors ([0095-0096], of Wang discloses a processor) configured to: receive an attach request from a first device of a network (Figs. 3 and 4 of Wang discloses receiving an attach request from a device of a network), the attach request indicating that a user device is attempting a connection associated with a non-access stratum (NAS) (Fig. 3 and 4, and [0023-0024, 0047-0053], discloses where the request is for a UE for a NAS connection); generate, based on the attach request, a create session request that includes an indication that the connection for the user device is associated with the NAS (Figs. 3 and 4, of Wang discloses where a create session request is generated for establishing a connection for the UE), wherein the indication includes an attribute value pair that indicates the connection for the user device is intended for the NAS and a particular interface (Figs. 3 and 4, and [0046-0053], of Wang); provide, to a second device of the network, the create session request that includes the indication (Figs. 3 and 4, and [0046-0053], of Wang); receive, from the second device and as a response to the create session request, a create session response that includes rules for handling the connection for the user device (Figs. 3 and 4, of Wang discloses where a create session response including rules for the connection are received); and provide, to the user device and based on the create session response, an attach accept, that includes the rules, to permit the user device to connect with the network and to utilize the rules (Figs. 3 and 4, and [0046-0053], of Wang discloses where an attach accept is provided to the UE in response to the create session response and a connection is established with the network in response to the attach accept according to authorized establishment rules/parameters).
As per claim 2, Wang discloses the network device of claim 1, wherein the rules are generated by a third device of the network (Figs. 3 and 4, PCRF), and wherein the user device is to connect with the network and to utilize the rules based on the create session response (Figs. 3 and 4, and [0046-0053], of Wang discloses where an attach accept is provided to the UE in response to the create session response and a connection is established with the network in response to the attach accept according to authorized establishment rules/parameters).
As per claim 5, Wang discloses the network device of claim 1, wherein the rules are generated by a policy and charging rules function (PCRF) of the network based on the attribute value pair (Figs. 3 and 4, of Wang, PCRF).
As per claim 6, Wang discloses the network device of claim 1, wherein the one or more processors are further to: provide the attach accept to the first device to permit the first device to cause the user device to connect with the network and to utilize the rules (Figs. 3 and 4, of Wang).
As per claim 7, Wang discloses the network device of claim 1, wherein the rules include access point name (APN) control parameters (Figs. 3 and 4, of Wang).
As per claim 8, Wang discloses a non-transitory computer-readable medium storing instructions (Fig. 12 of Wang discloses a memory with instructions), the instructions comprising: one or more instructions that, when executed by one or more processors of a network device (Fig. 12 and [0096-0097], of Wang discloses a processor of a device for executing instructions), cause the one or more processors to: receive an attach request associated with a network (Figs. 3 and 4 of Wang discloses receiving an attach request from a device of a network), the attach request indicating that a user device is attempting a connection associated with a non-access stratum (NAS) (Fig. 3 and 4, and [0023-0024, 0047-0053], discloses where the request is for a UE for a NAS connection) and a particular interface (Figs. 1, 3, and 4, discloses the communication interfaces between the devices), the particular interface being associated with tunneling of data associated with the NAS from the user device (Fig. 1 and [0021] of Wang); generate, based on the attach request, a create session request that includes an indication that the connection for the user device is associated with the NAS and the particular interface (Figs. 3 and 4, of Wang discloses where a create session request is generated for establishing a connection for the UE); provide, to a serving gateway (SGW) of the network, the create session request that includes the indication (Figs. 3 and 4 and [0023-0025] of Wang discloses where a create session request is provided to an SGW); receive, from the SGW and as a response to the create session request, a create session response that includes rules for handling the connection for the user device that is associated with the NAS and the particular interface (Figs. 3 and 4 and [0023-0025] of Wang discloses where a create session response including rules for the connection are received from the SGW); and provide, to the user device and based on the create session response, an attach accept that includes the rules, to permit the user device is to connect with the network and to utilize the rules (Figs. 3 and 4 and [0046-0053], of Wang discloses where an attach accept is provided to the UE in response to a create session response and a connection is established with the network in response to the attach accept).
As per claim 9, Wang discloses the non-transitory computer-readable medium of claim 8, wherein the particular interface is provided via different interfaces of the network (Fig. 1 of Wang).
As per claim 10, Wang discloses the non-transitory computer-readable medium of claim 9, wherein the different interfaces including at least one of: a S5 interface (Fig. 1, of Wang, S5 interface), or a Gx interface (Fig. 1, of Wang, Gx interface).
As per claim 11, Wang discloses the non-transitory computer-readable medium of claim 8, wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: provide the attach accept that includes the rules to a base station to permit the base station to cause the user device to connect with the network and to utilize the rules based on the attach accept (Figs. 3, 4, and [0046-0053], of Wang).
As per claim 13, Wand discloses the non-transitory computer-readable medium of claim 8, wherein the indication includes an attribute value pair that indicates the connection for the user device is associated with the NAS and the particular interface (Figs. 3 and 4, and [0046-0053], of Wang).
As per claim 15, Wang discloses a method, comprising: receiving, by a network device, an attach request from a first device of a network (Figs. 3 and 4 of Wang discloses receiving an attach request from a device of a network), the attach request indicating that a user device is attempting a connection associated with a non-access stratum (NAS) (Fig. 3 and 4, and [0023-0024, 0047-0053], discloses where the request is for a UE for a NAS connection); generating, by the network device and based on the attach request, a create session request that includes an indication that the connection for the user device is associated with the NAS (Figs. 3 and 4, of Wang discloses where a create session request is generated for establishing a connection for the UE); providing, by the network device and to a second device of the network, the create session request that includes the indication (Figs. 3 and 4, and [0046-0053], of Wang); receiving, by device, from the second device, and as a response to the create session request, a create session response that includes rules for handling the connection for the user device that is associated with the NAS (Figs. 3 and 4, of Wang discloses where a create session response including rules for the connection are received); and providing, by the network device, to the user device, and based on the create session response, an attach accept that includes the rules (Figs. 3 and 4, and [0046-0053], of Wang discloses where an attach accept is provided to the UE in response to the create session response and a connection is established with the network in response to the attach accept according to authorized establishment rules/parameters).
As per claim 16, Wang discloses the method of claim 15, wherein the attach request indicates that the user device is attempting the connection associated with the NAS with a particular interface, wherein the particular interface is a tunneling interface (Fig. 1, 3 and 4, and [0021, 0023-0024, 0047-0053], of Wang).
As per claim 17, Wang discloses the method of claim 15, wherein the user device is to connect with the network and to utilize the rules based on the create session response (Figs. 3 and 4, and [0046-0053], of Wang discloses where an attach accept is provided to the UE in response to the create session response and a connection is established with the network in response to the attach accept according to authorized establishment rules/parameters).
As per claim 19, Wang discloses the method of claim 15, further comprising: providing the attach accept that includes the rules to the first device of the network to permit the first device to cause the user device to connect with the network and to utilize the rules based on the attach accept (Figs. 3 and 4, of Wang).
As per claim 20, Wang discloses the method of claim 15, wherein the indication includes an attribute value pair that indicates the connection for the user device is associated with the NAS (Figs. 3 and 4, and [0046-0053], of Wang).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1-2, 5-11, 13, 15-17, and 19-20 above, and further in view of US 2016/0007385 A1 to Sedlacek et al. (hereinafter “Selacek”).

As per claim 3, Wang discloses the network device of claim 1, wherein the one or more processors are further to: provide an evolved packet system (EPS) session management (ESM) information request to the user device based on the attach request; receive ESM information from the user device based on the ESM information request; and generate the create session request based on the ESM information.
Wang may not explicitly disclose, but Selacek, which is in the same field of endeavor, discloses provide an evolved packet system (EPS) session management (ESM) information request to the user device based on the attach request (Selacek [0098] In some embodiments, the UE 101 sends, to the MME 105, an indication of that the UE supports reception of information on which the determination of the ESM information should be based. Such indication may for example be in the form of a flag, where a first value indicates support and a second indicates no support. The first value may be 1 and the second value may be 0, or the first value may be 0 and the second value may be 1. The indication may be sent in a message which may be a request for attach to the network, e.g. an Attach Request message); receive ESM information from the user device based on the ESM information request (Selacek [0013] If the UE 101 wishes to influence parameters (e.g. Access Point Name (APN), Protocol Configuration Options (PCO), etc.) of the PDN connection to be created during the attach procedure, the UE 101 requests the CN represented by the MME 105 to send an ESM Information Request message to the UE 101. When the UE 101 receives the ESM Information Request message, the UE 101 provides the parameters (e.g. APN, PCO, etc.) in an ESM Information Response message.); and generate the create session request based on the ESM information (Selacek [0034] and Fig. 2b). The purpose of Selacek is to handling Evolved packet system Session Management (ESM) information (Selacek [0001]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Selacek with Wang, to provide improved handling of ESM information (Selacek [0059, 0064]).
As per claim 4, Wang discloses the network device of claim 1, wherein: the network device is a mobility management entity (MME) of the network (Figs. 3 and 4 of Wang, MME), and the user device is an Internet of Things (IoT) device.
Wang may not explicitly disclose, but Selacek, which is in the same field of endeavor, discloses the user device is an Internet of Things (IoT) device (Selacek [0088] discloses the UE being a IOT device). The purpose of Selacek is to handling Evolved packet system Session Management (ESM) information (Selacek [0001]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Selacek with Wang, to provide improved handling of ESM information (Selacek [0059, 0064]).
As per claim 12, Wang discloses the non-transitory computer-readable medium of claim 8, wherein the user device is an Internet of Things (IoT) device.
Wang may not explicitly disclose, but Selacek, which is in the same field of endeavor, discloses wherein the user device is an Internet of Things (IoT) device (Selacek [0088] discloses the UE being a IOT device). The purpose of Selacek is to handling Evolved packet system Session Management (ESM) information (Selacek [0001]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Selacek with Wang, to provide improved handling of ESM information (Selacek [0059, 0064]).
As per claim 18, Wang discloses the method of claim 15, further comprising: providing an evolved packet system (EPS) session management (ESM) information request to the user device based on the attach request; receiving ESM information from the user device based on the ESM information request; and generating the create session request based on the ESM information.
Wang may not explicitly disclose, but Selacek, which is in the same field of endeavor, discloses providing an evolved packet system (EPS) session management (ESM) information request to the user device based on the attach request (Selacek [0098] In some embodiments, the UE 101 sends, to the MME 105, an indication of that the UE supports reception of information on which the determination of the ESM information should be based. Such indication may for example be in the form of a flag, where a first value indicates support and a second indicates no support. The first value may be 1 and the second value may be 0, or the first value may be 0 and the second value may be 1. The indication may be sent in a message which may be a request for attach to the network, e.g. an Attach Request message); receiving ESM information from the user device based on the ESM information request (Selacek [0013] If the UE 101 wishes to influence parameters (e.g. Access Point Name (APN), Protocol Configuration Options (PCO), etc.) of the PDN connection to be created during the attach procedure, the UE 101 requests the CN represented by the MME 105 to send an ESM Information Request message to the UE 101. When the UE 101 receives the ESM Information Request message, the UE 101 provides the parameters (e.g. APN, PCO, etc.) in an ESM Information Response message.); and generating the create session request based on the ESM information (Selacek [0034] and Fig. 2b). The purpose of Selacek is to handling Evolved packet system Session Management (ESM) information (Selacek [0001]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Selacek with Wang, to provide improved handling of ESM information (Selacek [0059, 0064]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1-2, 5-11, 13, 15-17, and 19-20 above, and further in view of US 2017/0332308 A1 toTiwari (hereinafter “Tiwari”).

As per claim 14, Wang discloses the non-transitory computer-readable medium of claim 8, wherein the attach request includes information indicating that the user device supports cellular Internet of Things (CIoT) evolved packet system (EPS) optimization.
Wang may not explicitly disclose, but Tiwari, which is in the same field of endeavor, discloses wherein the attach request includes information indicating that the user device supports cellular Internet of Things (CIoT) evolved packet system (EPS) optimization (Tiwari [0032]). The purpose of Tiwari is to a communication device and method of handling a network feature (Tiwari [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tiwari with Wang, to determine how to handle the network feature (Tiwari [0004-0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/Examiner, Art Unit 2476